By the Court.
This is an action of tort to recover compensation for damages arising from a collision of the automobile of the defendant'with that of the plaintiff at the intersection of Chestnut Street and Ashland Street in North Adams, crossing each other substantially at right angles. There was evidence to the effect that the automobile of the plaintiff, having started shortly before and being in second gear and on Chestnut Street, approached the intersection at a rate of speed not exceeding eight to ten miles an hour; that the horn was blown forty or fifty feet before reaching the intersection; that after getting on the crosswalk the *104plaintiff’s chauffeur first saw and was able to see the defendant’s automobile, which was then one hundred feet away on Ashland Street travelling at the rate of twenty-five or thirty miles an hour, and that he stopped his automobile within a very few feet, estimated at about eleven feet, within the space at the intersection of the streets; that the view of the driver of each automobile was obstructed and neither could see an automobile coming on the other street until the intersection was nearly reached; that the driver of the defendant’s automobile did not blow his horn on approaching the intersection and did not slacken his speed, and ran into the front part of the plaintiff’s automobile then standing still, although there was ample space to avoid it by passing in front of it. There was no other traffic at the place at the time. The defendant conceded that he was exceeding the rate of speed permitted by the statute under the conditions which existed. Manifestly the case rightly was submitted to the jury and it could not have been ruled as matter of law that the plaintiff and his chauffeur were guilty of contributory negligence. G. L. c. 89, § 8.

Exceptions overruled.